DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group 1 in the reply filed on August 12, 2022 is acknowledged.
Claims 12-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group(s), there being no allowable generic or linking claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barezzani WO 2016/005838 in view of Pacaud et al. US 2008/0276678.
Barezzani discloses a working head (Figs. 8 and 9) for a compression or cutting tool comprising: a connecting portion (not labeled, see Figs. 8 and 9 different interchangeable tool heads attached to the tool body) for a removable connection of the working head with an actuation part of the tool, two jaws (13, 14) connected in a movable manner with respect to each other and displaceable by means of an actuation member (6, 8, 12) between an open and a closed position to perform the compression or cutting, and a local storage (memory, ¶0054) configured for storing one or more cumulative data representative of a stress history of the jaws (¶0051-71).

    PNG
    media_image1.png
    254
    426
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    469
    652
    media_image2.png
    Greyscale

Barezzanni does not specify wherein the local storage is fixed to the working head.  However, the positioning of the circuit control system being located on the working head of a tool is well known in the tool art as evidence by Pacaud who teaches a crimping tool system comprising an integrated monitoring system having a processor (17) and memory storage (20) fully integrated within the tool head (¶0046 and shown above in Fig. 2).  It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the tool head of Barezzani to include a data processor fully integrated within the tool head as taught by Pacaud as an alternative location for the placement of a microprocessor from the main tool body to the working tool head.

As for claim 2, the modified Barezzani teaches a local processor (Barezzani, 9 and/or Pacaud, 17) electrically connected to the local storage (Barezzani, 9 and/or Pacaud, 20) and configured for: receiving and processing a stress signal indicative of the fact that a work cycle is carried out by means of the jaws (13, 14), and modifying the cumulative datum in the local storage depending on the stress signal, said local processor being fixed to the working head (Barezzani, ¶0057-71).
As for claim 3, the modified Barezzani teaches a working head comprising stress detection device (Barezzani, 22-24 and/or Pacaud 12-14) in signal connection with the local processor (Barezzani, 9 and/or Pacaud, 17) and configured for detecting that a work cycle is carried out and for generating said stress signal referred to said work cycle, said stress detection device being fixed to the working head.
As for claim 4, the modified Barezzani teaches a working head wherein the stress detection device comprises a sensor chosen from the group consisting of: a force sensor, a deformation sensor, a displacement sensor, a distance sensor, a hydraulic fluid pressure sensor, an optical sensor, a linear transducer, a piezoelectric sensor, a magnetic proximity sensor, a contact sensor, a potentiometer, a microswitch, wherein said sensor is responsive to displacements of the actuation member (6, 8, 12).
As for claim 5, the modified Barezzani teaches wherein a local signal connection means fixed to the working head and adapted to establish a signal connection with corresponding signal connection means fixed to the actuation part (Barezzani, ¶0027, connection means between the tool head and tool body to determine when the jaws 13,14 are open or closed).
As for claim 6, the modified Barezzani does not specify wherein a local trans-receiver connected to the local processor and configured for a wireless communication with a trans-receiver of the actuation part said local trans-receiver being fixed to the working head.  However, the use of wireless transmission between two separate objects is well known in the art as evidence by Pacaud who further teaches an interface (18) having a wireless connection between the processor (17) and external data processor unit (21).  It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the tool head of Barezzani to include a wireless interface having a local trans-receiver fixed to the working head and connected to the local processor and configured for wireless communication with a trans-receiver of the actuation part as taught by Pacaud as a means of electronically communicating between the tool head and tool without the use of wires.
As for claim 7, the modified Barezzani teaches wherein the local processor (9) is configured for receiving said stress signal (via 22) from the actuation part (12).
As for claim 8, the modified Barezzani teaches wherein the local processor is configured for generating a cumulative state signal depending on the cumulative datum stored in the local storage and for transmitting the cumulative state signal to the actuation part (¶0057-71).
As for claim 9, the modified Barezzani teaches wherein the cumulative state signal codifies data chosen from the group consisting of: the total number of the work cycles of the working head, a residual number of work cycles of the working head to reach a limit value of work cycles, said limit value of work cycles being predetermined or calculated based on a predetermined limit parameter, the total number of work cycles of the working head together with a predetermined limit comparison value, a value indicative of an accumulated fatigue damage and/or an accumulated wear damage, a value indicative of an accumulated damage and/or of an accumulated wear damage, together with one or more limit comparison values which are predetermined or calculated based on a predetermined limit parameter (¶0057-71).
As for claim 10, the modified Barezzani teaches a working head comprising a local signaling device (Barezzani, 18 and/or Pacaud 70) fixed to the working head and connected to the local processor (Barezzani, 9 and/or Pacaud 17) for signaling a need for maintenance based on the cumulative datum stored in the local storage and on a predetermined limit criterion.
As for claim 11, the modified Barezzani teaches a working head comprising a local source of electrical power (battery, Barezzani, 5 and/or Pacaud, 11 and 16) fixed to the working head, said local source of electrical power comprising a local battery and/or a local converting device that converts mechanical energy into electrical energy.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYRONE V HALL JR whose telephone number is (571)270-5948. The examiner can normally be reached Mon.-Fri. 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E. Aviles can be reached on 571-270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TYRONE V HALL JR/Primary Examiner, Art Unit 3723